TANZER, J.
Pursuant to ORS 250.085(1), petitioners seek review of the following ballot title caption prepared by the Attorney General for a proposed initiative measure:
"ABOLISHES LAND CONSERVATION AND DEVELOPMENT COMMISSION AND LAND USE LAWS.
Question: Shall the State Land Conservation and Development Commission be abolished and state land use laws repealed?
Explanation: Measure abolishes State Land Conservation and Development Commission and repeals state land use laws. Adopts statutes governing county land use planning as guidelines and creates additional standards for land use planning. Provides compensation for property owners damaged by land planning decisions. Creates criminal penalties up to ten years imprisonment.”
Petitioners contend that the phrase "LAND USE LAWS” as used in the caption is misleading because not all land use laws would be abolished. Also, petitioners contend that the caption fails to mention that criminal penalties are required by the measure. They do not challenge the accuracy of the Attorney General’s statement of the question and explanation.
Petitioners proposed and respondent agreed to the following alternative title:
"REVISES STATE AND LOCAL LAND USE PLANNING RESPONSIBILITIES; PROVIDES PENALTIES.”
Upon a challenge to the Attorney General’s proposed title, this corn! has statutory responsibility for the certification of a ballot title to the Secretary of State.1 *68We agree with the petitioners that the Attorney General’s caption is not accurate. The caption proposed by the petitioners, however, is not accurate either. It leads a reader to conclude that the measure is a redistribution of responsibilities between the various levels of government. Actually, however, the measure would revise responsibilities primarily by eliminating all state land use functions, except for reimbursement to local government for damages to be paid to property owners for the consequences of land use planning decisions, and by creation of criminal penalties. We conclude that the ballot title caption should reflect these concepts.
The measure purports to do so many things that it is doubtful that any ten-word caption can be drafted which accurately embraces all of its subjects. The following is as comprehensive and accurate a caption as we can devise:
ELIMINATES STATE LAND USE PLANNING FUNCTIONS AND LCDC; CREATES CRIMES.
The Attorney General has suggested the following revised statement of the question:
"Question: Shall State Land Conservation and Development Commission be abolished, state coordinating and enforcement role in land use planning be abolished?”
The revised question accurately reflects the content of the proposed measure and we adopt it. We also adopt the explanation as stated above. We therefore certify the following ballot title.
ELIMINATES STATE LAND USE PLANNING FUNCTIONS AND LCDC; CREATES CRIMES.
Question: Shall State Land Conservation and Development Commission be abolished, state coordinating and enforcement role in land use planning be abolished?
*69Explanation: Measure abolishes State Land Conservation and Development Commission and repeals state land use laws. Adopts statutes governing county land use planning as guidelines and creates additional standards for land use planning. Provides compensation for property owners damaged by land planning decisions. Creates criminal penalties up to ten years imprisonment.
Ballot title certified.

 ORS 250.085(3):
"The court shall review the title and measure to be initiated or referred, hear arguments, if any, and certify to the Secretary of State a title for the measure which meets the requirements of ORS 250.035.”